PER CURIAM.
In this worker’s compensation appeal, Robert W. Clinch, appearing in proper person, appeals an order of the Judge of Compensation Claims which leaves undisturbed a previous order of June 21, 1996, which in turn found that claimant had failed to prove, as required by section 440.09, Florida Statutes (1994), that the work-related injury was the major contributing cause of his condition. Appellant did not appeal the June 21 order and, in the subsequent hearing, presented no new evidence on which the prior order could be reconsidered. Accordingly, we are bound by the findings made in the prior order of June 21, 1996, as was the Judge of Compensation Claims in the order under review, and must affirm the denial of benefits.
AFFIRMED.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.